Citation Nr: 1751688	
Decision Date: 11/13/17    Archive Date: 11/22/17

DOCKET NO.  15-31 324	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss disability.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for left knee disability, to include degenerative joint disease and meniscus tear.

4.  Entitlement to service connection for right knee disability, to include degenerative joint disease and meniscus tear.

5.  Entitlement to service connection for left shoulder disability, to include degenerative joint disease with rotator cuff tear.

6.  Entitlement to service connection for a right shoulder disability.

7.  Entitlement to service connection for sinusitis.

8.  Entitlement to service connection for allergic rhinitis.
9.  Entitlement to service connection for septal deviation.

10.  Entitlement to service connection for a rib disability, to include as secondary to right knee disability.

11.  Entitlement to service connection for right thoracic empyema, status post thoracotomy.

12.  Entitlement to service connection for degenerative joint disease with retrolisthesis, L4-L5 and L5-S1, and thoracic scoliosis and spondylosis.

13.  Entitlement to service connection for left hip degenerative joint disease.

14.  Entitlement to service connection for right hip degenerative joint disease.

15.  Entitlement to service connection for right ankle arthralgia.

16.  Entitlement to service connection for obstructive sleep apnea.

17.  Entitlement to service connection for hypertension.

18.  Entitlement to service connection for weight loss.

19.  Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD) and depressive disorder.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney



ATTORNEY FOR THE BOARD

Sean Raymond, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1977 to May 1982.

This appeal comes to the Board of Veterans' Appeals (Board) from a May 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) of St. Petersburg, Florida.

The Veteran requested a local office hearing in August 2015.  The Veteran withdrew this request in July 2017.

Separate service connection claims for PTSD and depressive disorder have been combined and recharacterized into one issue contemplating service connection for any psychiatric disability, as the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and other information of record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

This case must be remanded to ensure a complete record upon which to decide the Veteran's claims on appeal.  VA's duty to assist includes obtaining relevant VA and private medical records when VA. knows the existence and location of such records.  38 U.S.C. § 5103A (a)(1), (b)(1) (2012).  

The record indicates the AOJ previously scheduled ankle, back, general medical, hearing loss and tinnitus, medical opinion, shoulder and arm, and neck examinations.  March 2013 VA 21-2507a Request for Physical Examination.  An August 2015 Statement of the Case lists, "VA examination dated April 22, 2013, Tampa VA Medical Center" as evidence used in deciding the Veteran's claims.  No such examination report can be found in the electronic record.  The Board notes treatment records from May 2011 to May 2013 from the Tampa VA Medical Center; however, no examination reports are located within these records.  See May 2013 CAPRI within the Legacy Content Manager.  Upon remand, the AOJ should associate any outstanding VA examination reports with the electronic record.

A June 2017 private psychological report reflects the Veteran, "is continuing to be seen by a private pain management doctor (Dr. Alysaabaagh) who addresses his psychiatric and pain management needs; this arrangement began about 2 years ago, and has replaced his VA care."  July 2017 Medical Treatment Record at 13.  Such a statement indicates the possible existence of records spanning a significant period and potentially related to all claims on appeal.  Based on an internet search, it appears the private doctor is Dr. Eyad Alsabbagh.  Consequently, the AOJ must attempt to retrieve records associated with this treatment as well.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain VA treatment records from January 2013 to the present time and verify that the April 22, 2013, VA examination from the Tampa VA Medical Center is part of these records.  If not, obtain a copy of the April 22, 2013, VA examination and add it to the file.

2.  The Veteran should provide permission for VA to obtain all treatment records from the Veteran's pain management doctor, who's name is likely Dr. Eyad Alsabbagh, or he may submit these records himself, which should cover from approximately 2015 to the present time. 

3. Readjudicate the Veteran's claims on appeal.  If any claim remains denied, provide a supplemental statement of the case (SSOC) to the Veteran and his representative, and allow a reasonable opportunity for response before returning the matters to the Board for further adjudication.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
A. P. SIMPSON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

